Name: Council Regulation (EEC) No 678/86 of 3 March 1986 amending, with regard to subheading ex 54.03 B I a), Regulation (EEC) No 1736/85 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 No L 62/2 Official Journal of the European Communities 5. 3 . 86 COUNCIL REGULATION (EEC) No 678/86 of 3 March 1986 amending , with regard to subheading ex 54.03 B I a), Regulation (EEC) No 1736/85 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products Whereas Regulation (EEC) No 1736/85 should be amended to reflect this reduction applicable to the conventional duty for the autonomous duty, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Regulation (EEC) No 1736/85 (') temporarily suspends the autonomous Common Customs Tariff duty at a rate of 1,9 % for the product falling within sub ­ heading ex 54.03 B I a) unbleached linen yarn (excluding yarn of flax tow), measuring per kilogram 30 000 m or less, for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable) ; Whereas this rate is directly linked to a reduction of the conventional duty of subheading 54.03 B I a) introduced for 1985 by Regulation (EEC) No 3400/84 (2) ; Whereas, for the same subheading, the rate of conven ­ tional duty was reduced to 1,8 % , as from 1 January 1986, by Regulation (EEC) No 3331 /85 (3) ; HAS ADOPTED THIS REGULATION : Article 1 In Table III annexed to Regulation (EEC) No 1736/85, the rate which appears opposite subheading ex 54.03 B I a) shall be replaced by 1,8 % . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 170 , I. 7. 1985, p. 1 . (2) OJ No L 320 , 10 . 12 . 1984, p . 224 . (3) OJ No L 331 , 9 . 12 . 1985, p . 224.